Name: Council Regulation (EEC) No 2084/93 of 20 July 1993 amending Regulation (EEC) No 4255/88 laying down provisions for implementing Regulation (EEC) (No 2052/88 as regards the European Social Fund
 Type: Regulation
 Subject Matter: EU finance;  employment;  economic policy
 Date Published: nan

 31 . 7. 93 Official Journal of the European Communities No L 193/39 COUNCIL REGULATION (EEC) No 2084/93 of 20 July 1993 amending Regulation (EEC) No 4255/88 laying down provisions for implementing Regulation (EEC) (No 2052/88 as regards the European Social Fund THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Articles 126 and 127 thereof, Having reagrd to the proposal from the Commission ( x ), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas Regulation (EEC ) No 2081/93 (4) amended Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (5 ); whereas Regulation (EEC) No 2082/93 ( 6 ) amended Regulation (EEC) No 4253/88 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different structural funds, on the one hand, between themselves and with the operations of the European Investment Bank and the other existing financial instruments ( 7), on the other; whereas it is necessary also to amend Regulation (EEC) No 4255/88 ( 8 ); Whereas it is necessary to extend the scope of the European Social Fund (hereinafter referred to as the 'Fund'), in particular following the redefinition of Objectives 3 and 4, as well as the definition of a new Objective 4; whereas it is necessary to take account explicitly of persons exposed to exclusion from the labour market and to render more flexible the eligibility criteria for categories that are already eligible; Whereas, owing to the seriousness of the unemployment situation, Community action in connection with Objectives 3 and 4 will relate predominantly to Objective 3 'combating long term unemployment and facilitating the integration into working life of young people and of persons exposed to exclusion from the labour market' and whereas this will be reflected in the financial breakdown between Objectives 3 and 4; Whereas, given the limited funding available, combating long-term unemployment and facilitating the integration of young people into working life remain priorities under Objective 3; Whereas it is necessary to redefine eligible actions in order to increase the effectiveness of the implementation of policy aims in the context of all Objectives under which the Fund takes action and to provide for a widening of that action, especially employment aids, which may, for example, take the form of aids for geographical mobility, recruitment and the creation of self-employed activities; Whereas it is appropriate that the actions taken by the Fund under the different Objectives form a coherent approach so as to improve the workings of the labour market and to develop human resources; whereas the Member States and the Commission should ensure that the principle of equal opportunities for men and women is respected in the implementation of the actions financed by the Fund in the context of all the objectives; Whereas it is necessary to ensure that Objective 4 strengthens employment and job qualifications through anticipation, counselling, networking and training operations throughout the Community and that it must therefore be horizontal, covering the economy as a whole, without a priori reference to specific industries or sectors, be aimed at workers of either sex in employment, particularly those threatened with unemployment, and not at undertakings, and at improving their qualifications and employment opportunities , be targeted as far as the type of operations is concerned, with due regard to the rules of competition, and complement, not replace, efforts that firms undertake themselves; Whereas it is necessary to ensure that operations under Objective 4 address the underlying causes of problems relating to industrial adaptation, including services, and do not deal with symptoms relating to the short-term market; whereas such operations should meet the general needs of workers of either sex resulting from industrial change and changes in production systems identified or predicted and are not designed to benefit a single firm or a particular industry; whereas particular attention should be devoted to small and medium-sized enterprises and special attention be devoted to enhancing access to training; ( 1 ) OJ No C 131 , 11 . 5 . 1993 , p. 10 . ( 2 ) Opinion delivered on 14 July 1993 (not yet published inthe Official Journal). ( 3 ) OJ No C 201 , 26. 7 . 1993 , p. 52 . (4 ) See page 5 of this Official Journal . ( 5 ) OJ No L 185, 15 . 7 . 1988 , p. 9 . ( 6 ) See page 20 of this Official Journal . ( 7 ) OJ No L 374, 31 . 12 . 1988 , p. 1 . ( 8 ) OJ No L 374, 31 . 12 . 1988 , p . 21 . No L 193/40 Official Journal of the European Communities 31 . 7. 93 Whereas, having regard to the strategic importance in this respect of the continuing training of workers of either sex, Objective 4 should concentrate on operations in the areas of training related to the introduction, use and development of new or improved production methods, in particular new organizational techniques and new technologies and on changes in markets and in society, particularly with regard to the protection of the environment; whereas, moreover, training should also be linked to the necessary adaptation of workers in small and medium-sized interprises as a result of the changes in production system as well as the need to demonstrate the qualiative and environmental soundness of products and processes ; Whereas it is necessary to define expenditure eligible for Fund assistance within the framework of the partnership; Whereas it is necessary to ensure that the support of the Fund is concentrated under each objective on the most important needs and the most effective operations; Whereas it is necessary to supplement and specify the content of plans and forms of assistance, especially following the redefinition of Objectives 3 and 4; Whereas it is necessary, pursuant to Article 13 (5 ) of Regulation (EEC) No 2052/88 that enterprise finance an appropriate portion of the cost of operations to promote the training of employees of either sex; Whereas the Fund also contributes to support for technical assistance and for pilot and demonstration projects in accordance with Article 5 (2 ) (e) of Regulation (EEC) No 2052/88 ; Whereas it is necessary, pursuant to Article 14 (2 ) of Regulation (EEC) No 2052/88, that the Fund finance under more than one objective operations concerning in particular the development of employment, training and other similar structures, including the training of teachers and trainers of either sex and other categories of staff of those structures; Whereas the transitional provisions should be specified; Whereas it is necessary to delete all reference to the guidelines regard Fund support as their function is henceforth ensured by the definition of policy aims and by the obligation to concentrate Fund action on the most important needs and the most effective actions, 'Article 1 Scope Within the framework of the task entrusted to it by Article 123 of the Treaty and in accordance with Article 3 (2 ) of Regulation (EEC) No 2052/88 the Fund shall support: 1 . as regards Objective 3 , throughout the Community, operations intended, in the first place, to: (a ) facilitate the occupational integration of unemployed persons exposed to long-term unemployment, in particular through: (i ) vocational training, pre-training including upgrading of basic skills, guidance and counselling; (ii ) temporary employment aids ; (iii ) the development of appropriate training, employment and support structures, including the training of necessary staff, and the provision of care services for dependants; (b) facilitate the occupational integration of young people in search of employment through operations as described in (a ), including the possibility of up to two years ' or more initial vocational training leading to a vocational qualification, and the possibility of vocational training equivalent to compulsory schooling, provided that by the end of that training the young people are old enough to join the labour market; and also to: (c) promote integration of persons exposed to exclusion from the labour market through operations as described in (a ); (d ) promote equal opportunities for men and women on the labour market especially in areas of work in which women are under-represented and particulary for women not possessing vocational qualifications or returning to the labour market after a period of absence through operations as described in (a ) and through other accompanying operations; HAS ADOPTED THIS REGULATION: 2. as regards Objective 4, throughout the Community, and in accordance with the competition rules referred to in Article 7 of Regulation (EEC) No 2052/88 , operations intended to facilitate the adaptation of workers of either sex, especially those threatened with unemployment, to industrial change and to changes in production systems in particular through: Article 1 Articles 1 to 9 of Regulation (EEC) No 4255/88 shall be replaced by the following: 31 . 7. 93 Official Journal of the European Communities No L 193/41 a'nd structural adjustment objectives in the Member States or regions concerned . The Member States and the Commission shall ensure that operations under the different objectives respect the principle of equal treatment for men and women. In addition, the Fund may support operations within the meaning of Article 5 (2 ) (e ) of Regulation (EEC) No 2052/88 throughout the Community. Article 2 Eligible expenditure 1 . Fund assistance may be granted towards expenditure to cover :  the remuneration and related costs as well as the subsistence and travel costs of persons covered by the operations provided for in Article 1 ,  the preparation, operation, management and evaluation costs of the operations provided for in Article 1 , after deduction of revenue,  the cost of employment aid granted under arrangements existing in the Member States . The nature of these costs and this revenue will be defined and agreed within the framework of the partnership at the programming stage. Without prejudice to checks by the Commission, the Member States shall ensure that the cost of individual operations is kept within limits appropriate to each type of operation . The Commission shall ensure that Fund expenditure for training operations of the same type does not develop in different ways . To this end, after the committee referred to in Article 28 of Regulation (EEC) No 4253/88 has delivered its opinion, it shall determine for each Member State, in cooperation with that State, the indicative average amounts for expenditure according to the type of training involved. 2 . Fund assistance may also be granted towards expenditure to cover the cost of operations under Article 5 (2 ) (e ) of Regulation (EEC) No 2052/88, including operations under Article 6 of this Regulation.  the anticipation of labour market trends and vocational qualification requirements,  vocational training and retraining, guidance and counselling, -  assistance for the improvement and development of appropriate training systems. The actions should take into account, in particular, the specific needs of small and medium-sized enterprises; 3 . as regards Objectives 1 , 2 and 5 ( b ), in the regions concerned, operations intended to : (a ) support employment growth and stability, in particular through continuing training and through guidance and counselling for workers of either sex, especially those in. small and medium-sized enterprises and those threatened with unemployment, and for persons who have lost their jobs, as well as through support for the development of appropriate training systems, including training of instructors , and through the improvement of employment services; (b) boost human potential in research, science and technology, particularly through post-graduate training and the training of managers and technicians of either sex at research establishments; 4 . as regards Objective 1 , in the regions concerned, operations intended to: (a ) strengthen and improve education and training systems, particularly through the training of teachers and instructors of either sex and administrative staff, by encouraging links between training centres or higher education establishments and enterprises and financing training within the national secondary or equivalent and higher education systems which has a clear link with the labour market, new technology or economic development; (b ) contribute to development through the training of public officials where this is necessary for the implementation of development and structural adjustment policies . The Member States and the Commission shall ensure that operations under the different objectives form a coherent approach to improving the workings of the labour market and developing human resources, taking into account the development, reconversion Article 3 Concentration of assistance The Member States and the Commission shall ensure within the partnership at the planning and programming stage that Community assistance to be provided under each objective is concentrated on the No L 193/42 Official Journal of the European Communities 31 . 7. 93 most important needs and the most effective operations relating to the aims defined in Article 1 of this Regulation, so as to contribute to the Objectives and fulfil the tasks of the Fund as set out in Article 1 and Article 3 (2 ) of Regulation (EEC) No 2052/88 .  the way in which the Member States will, within the procedures available under each Member State 's institutional rules and existing practices secure the participation of the economic and social partners and of vocational training bodies, at the appropriate level, when preparing operations, particularly as regards anticipating the effects of industrial change and changes in production systems,  the relationship between operations and other Community policies relating to industrial change and changes in production systems, in particular the link with vocational training policy. Article 5 Forms of assistance 1 . Applications for Fund assistance shall be presented mainly in the form of: (a ) operational programmes; ( b ) global grant schemes; ( c ) technical assistance and pilot and demonstration projects within the meaning of Article 5 (2 ) of Regulation (EEC) No 2052/88 . 2 . The Member States shall communicate the information needed to appraise, monitor, evaluate, manage and control operations, making a distincion, where appropriate, between men and women. More specifically, this information shall relate to that described in Article 14 (2 ) of Rgulation (EEC ) No 4253/88, including information peculiar to the Fund such as the geographical concentration, the target groups, the number of persons involved and the duration of the operations. 3 . Pursuant to Article 13 (5 ) of Regulation (EEC ) No 2052/88, enterprises whose workers of either sex are able to take part in training operations shall finance an appropriate portion of the cost of such operations. 4 . The applications for assistance shall be accompanied by a computerized form, drawn up withih the framework of the partnership, listing the operations regarding each form of assistance so that it can be followed through from budgetary commitment to final payment. Article 4 Plans 1 . The plans referred to in Articles 8 , 9 , 10 and 11a of Regulation (EEC) No 2052/88 shall describe, particularly in the part concerning the Fund, including figures where appropriate, taking account of the evaluation results available:  imbalances between demand and supply in employment, include female employment,  the nature * and characteristics of unfilled vacancies,  the employment opportunities which exist on labour markets,  the types of measures to be implemented and the categories and the number of persons involved, taking account of the need for concentration provided for in Article 3 of this Regulation,  the expected contribution of the operations concerned towards the promotion of equal opportunities for men and women on the labour market. These plans shall indicate the manner in which where, within the framework of each Member State's national rules and current practices, account has been taken of the association of the economic and social partners in the partnership referred to in Article 4 of Regulation (EEC) No 2052/88. 2 . The plans referred to in Article 10 ( 1 ) of Regulation (EEC) No 2052/88 shall, in addition to the items listed in paragraph 1 of this Article, indicate the way in which the Member State will , where appropriate, secure the participation of bodies providing services in the areas concerned for the preparation and management of operations in favour of the persons referred to in Article 1 ( 1 ) of this Regulation. 3 . The plans referred to in Article 10 (2 ) of Regulation (EEC) No 2052/88 shall, in addition to the items listed in paragraph 1 of this Article, indicate ;  imbalances between the qualifications which are offered and those which are in demand on the employment market, with particular reference to the workers of either sex affected by industrial change and changes in production systems, Article 6 Technical assistance and pilot and demonstration projects 1 . Outside the Community support frameworks the Fund may finance, up to a limit of 0,5 % of its annual allocation, preparatory, appraisal, monitoring and evaluation operations in Member States or at Community level which are necessary for the 31 . 7. 93 Official Journal of the European Communities No L 193/43 demand mechanisms, of methods for forward-looking labour force management as well as for the anticipation of skill needs, for the promotion of equal opportunities for men and women on the labour market and for the integration into employment of persons exposed to exclusion from the labour market, the improvement or overhaul of training structures, the establishment or development of a national system of validation and accreditation of qualifications , or they may complement specific Community programmes. 3 . Operations carried out on the Commission's initiative may, in exceptional circumstances , be financed by the Fund at a rate of 100%, it being understood that those carried out on behalf of the Commission itself shall be financed at a rate of 100% . implementation of the operations referred to in Article 1 of this Regulation and carried out at the Commission's initiative or on the account of the Community. They shall include : (a ) operations of an innovatory nature which are intended to test new approaches to the content, methods and organization of vocational training, including integration of the Community dimension of vocational training and, more generally, the development of employment including the promotion of equal opportunities for men and women on the labour market and the vocational integration of persons exposed to exclusion from the labour market, with a view to establishing a basis for , subsequent Fund assistance in a number of Member States; (b ) studies, technical assistance and the exchange of experience which has a multiplier effect, preparation, appraisal, monitoring, and detailed evaluation, as well as control of operations financed by the Fund; (c ) operations directed, within the framework of social dialogue, at staff from enterprises in two or more Member States and concerning the transfer of special knowledge relating to modernization of the production apparatus; (d ) informing the various partners involved, the final recipients of assistance from the Fund and the general public. 2 . In accordance with the last subparagraph of Article 3 (2 ) of Regulation (EEC) No 2052/88 , the Fund may also contribute uzp to 1 % of its annual budget to the financing, outside the Community support framework, of: (a ) studies on the Commission's initiative; ( b ) pilot projects including exchanges of experience and transfers of know-how relating to the labour market at Community level or contributing to the implementation of Community vocational training policy. Article 7 Combination and overlapping Pursuant to Article 14 (2 ) of Regulation (EEC ) No 2052/88 , the Fund may finance under more than one of the Objectives set out in Article 1 of that Regulation operations concerning in particular the development of employment, training and other similar structures, including the training of teachers and instructors of either sex and other categories of staff of those structures as well as technical assistance operations. Article 8 Transitional provisions Those portions of the sums committed for the grating of assistance in respect of projects decided on by the Commission before 1 January 1989 under the Fund which have not been the subject of a request for final payment to the Commission by 31 March 1995 shall be automatically released by the Commission by 30 September 1995 at the latest, without prejudice to those projects which are subject to suspension for judicial reasons.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. These may concern in particular the design and development of job systems, of job supply and This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1993 . For the Council The President W. CLAES